Citation Nr: 0931984	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-23 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for tinea 
versicolor.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to June 1976.
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled, but the Veteran failed to report for the hearing 
and made no attempt to reschedule the hearing for a later 
date.  Thus, the Board finds that the Veteran's request for a 
hearing is withdrawn.  38 C.F.R. § 20.704(d) (2008). 

The Board notes that the issue of entitlement to service 
connection for tinnitus was raised on an informal basis in 
the June 2005 VA Compensation and Pension (C&P) audiology 
addendum.  Thus, the Board refers this issue to the RO for 
any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the condition of his service-
connected tinea versicolor has worsened and that this decline 
warrants a compensable evaluation.  The Veteran was 
originally granted service connection for tinea versicolor in 
a rating decision dated November 1976.  The RO evaluated the 
Veteran's disability as non-compensably disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7806, effective June 10, 
1976.  Subsequent rating decisions dated May 1999 and April 
2004 continued the Veteran's non-compensable evaluation.

In addition, the Veteran asserts that his currently diagnosed 
hearing loss is related to service.

The Board has reviewed the evidence of record, and 
regrettably, a remand is required for additional evidentiary 
development.  Preliminarily, the Board notes that the Veteran 
was not provided with a duty-to-inform notice that complied 
with the Veterans Claims Assistance Act (VCAA) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, the RO should 
provide the Veteran with complete VCAA notification.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, the Veteran was scheduled for a VA C&P examination in 
May 2006 to assess the severity of his service-connected 
tinea versicolor.  The Veteran subsequently contacted VA to 
request that his examination be rescheduled due to 
transportation problems.  To date, however, the Veteran has 
not been rescheduled for this examination.  Good cause having 
been found, the RO should reschedule the Veteran for a new VA 
examination to assess the severity of his service-connected 
tinea versicolor. 

The Veteran was afforded a VA C&P audiology examination in 
December 2004 to ascertain the nature and etiology of his 
hearing loss disability.  The examiner failed to provide an 
opinion as to whether the Veteran's hearing loss was related 
to service.  Consequently, VA obtained an addendum in June 
2005, but the examiner failed to address the Veteran's 
complaints of continuity of symptomatology in rendering the 
opinion.  As such, the Board finds the December 2004 VA C&P 
examination as well as the June 2005 addendum to be 
inadequate for evaluation purposes.  See generally, Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007) (noting that once VA provides an 
examination to a veteran, VA has a duty to ensure that the 
examination is adequate for evaluation purposes).  
Accordingly the Veteran should be afforded a new VA 
examination to ascertain the nature and etiology of his 
hearing loss and its relationship to service, if any.
  
The Veteran also indicated in an October 2005 statement that 
he began receiving Social Security Disability benefits in 
September 2005.  The Board notes that no such records are 
currently associated with the claims file.  Thus, the RO 
should contact the Social Security Administration (SSA) 
and/or other appropriate Federal agency and request a 
complete copy of any and all adjudications and the records 
underlying the adjudications for Social Security Disability 
benefits.  If no such records exist, information to that 
effect should be included in the claims file.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from June 22, 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the Veteran should be advised of the 
rating criteria for skin disabilities 
contained in 38 C.F.R. § 4.118 (2008).  
The Veteran should also be advised that he 
can submit evidence showing the worsening 
or increase in severity of his tinea 
versicolor upon his employment and 
activities of daily life.  The Veteran 
should also be advised of the information 
and evidence needed to substantiate the 
claim of entitlement to service connection 
for hearing loss.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from June 22, 2005 to the present.  

3.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Administration disability benefits.  
4.  After the above development is 
completed, the Veteran should be afforded 
a VA skin examination to assess the 
severity of his service-connected tinea 
versicolor.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination. 

In particular, the examiner is asked to 
comment on the each of the following: (1) 
percent of the entire body affected by the 
Veteran's skin disability, (2) percent of 
exposed areas affected by the Veteran's 
skin disability, and (3) the frequency of 
use of systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  
The examiner should also indicate the 
extent to which the Veteran's skin 
disability affects his employment and 
activities of daily living, if at all.  
The examiner must provide a complete 
rationale for any stated opinion.

5.  The Veteran should also be afforded a 
VA audiology examination to assess the 
nature and etiology of his hearing loss.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination. 

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed hearing loss 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active military 
service.  The Veteran should be provided 
with an opportunity to describe symptoms 
he had in service and thereafter.  The 
examiner must state whether the Veteran 
reports a continuity of hearing problems 
since service and acknowledge such 
statements made by the Veteran, if any, in 
offering the opinion.  The examiner must 
provide a complete rationale for any 
stated opinion, and is also advised that 
the absence of a hearing loss disability 
at the time of discharge from service is 
not detrimental to the Veteran's claim.  
The examiner must provide a complete 
rationale for any stated opinion.

6.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




